




Exhibit 10.3
 
LICENSE AGREEMENT (Star)
 
THIS LICENSE AGREEMENT (the "License Agreement") was originally made as of the
26th day of December, 1988, and is hereby amended and restated as of November
30, 2009, by and between STAR PUBLISHING COMPANY, an Arizona corporation
("Licensor"), and TNI PARTNERS, an Arizona partnership ("Licensee").
 
WHEREAS, Licensor and CITIZEN PUBLISHING COMPANY, an Arizona corporation, have
entered into an Amended and Restated Management Agreement dated as of the date
hereof (the "Contract"), and have formed the Licensee under a Partnership
Agreement (the "Partnership Agreement"), for the purpose of publishing The
Arizona Daily Star, owned by Licensor, and the Tucson Citizen owned by Citizen
Publishing Company, all on the terms set forth in the Contract; and
 
WHEREAS, the Contract provides that Licensor shall grant to Licensee a license
as hereinafter provided;
 
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties agree as follows:
 
1. Grant of License. Licensor hereby grants Licensee a royalty-free license and
right (which license and right shall be exclusive against all persons and
entities, except for Licensor and its Affiliates, as that term is defined in the
Partnership Agreement, subject to the provisions of Section 3 herein) to use (i)
the whole or any part of the name, title, and masthead of the Star Products (as
defined in the Contract) and all intangible rights and privileges of whatever
kind belonging to or incidental thereto, including any and all copyrights and
trademarks relating thereto and any and all copyrights, and the right to renew
the same, on issues of The Arizona Daily Star and any Star Product published
before, on or after the date hereof, and the right to reprint all or any party
thereof (collectively the "Names"); (ii) all lists relating to subscriptions,
bulk sales, circulation, dealers and sub-dealers of The Arizona Daily Star and
any Star Product, together with all records and other lists relating to or
concerning the following: routes, daily draws by editions, distributions,
delivery, sales, subscriptions and returns of The Arizona Daily Star and any
Star Product in any territory, all lists of dealers and agencies served by all
distribution methods in the City of Tucson, its metropolitan areas and in all
cities and towns served by The Arizona Daily Star or any other Star Product,
including a list of dealer and agency deposits, if any; and (iii) lists of all
advertisers and advertising contracts relating to The Arizona Daily Star and any
Star Product and related advertiser information, including dates of contracts,
names and addresses of advertisers, space contracted for, frequency of
insertions, rates per line, expiration dates and any special conditions, records
requirements or publication orders with advertisers with the dates thereof, and
any special agreements or commitments with advertisers, as well as lists of all
insertion orders (the items in clauses (ii) and (iii) are collectively referred
to as the "Intangibles").
 
2. Term. The term of this License shall remain in effect for so long as and only
for so long as the Contract remains in effect.





--------------------------------------------------------------------------------






3. Use by Licensor. Licensor shall maintain quality control of the manner in
which the Names are used by Licensee, all as provided in Contract. Neither
Licensor, Lee Enterprises, Inc. nor any of their respective Affiliates shall use
any of the Names or the Intangibles in connection with the printing or
distribution of a daily newspaper, the dissemination of news or editorial
information, or the sale or dissemination of advertising, in each case in the
Tucson, Arizona metropolitan area, or otherwise in competition with the
activities of the Licensee contemplated or permitted by the Contract.
Notwithstanding the foregoing, Licensor, Lee Enterprises, Inc., and their
respective Affiliates may engage in those activities described in the last
sentence of Section 3.3(c) of the Partnership Agreement.
 
4. Default. If, for a period of six consecutive months, Licensee uses neither
the Names nor the Intangibles, or if Licensee becomes insolvent, or if Licensee
initiates proceedings in any court under any bankruptcy, reorganization or
similar law or for the appointment of a trustee or receiver of Licensee's
property, or if Licensee is adjudicated a bankrupt or debtor under any
bankruptcy, reorganization or similar law, or if there shall be a default in the
performance of any agreement herein contained on the part of Licensee and such
default remains uncured for more than 180 days after written notice of such
default is given by Licensor, this License Agreement (if Licensor so elects by
written notice to Licensee) shall thereupon become null and void, and Licensee
shall have no further right to use of the Names or the Intangibles.  
 
5. Assignment. Licensee shall not, without Licensor's prior written consent,
which consent shall not be unreasonably withheld, assign, directly or
indirectly, its rights hereunder, except that no such consent shall be required
if such assignment is made pursuant to Section 7.2 of the Partnership Agreement.
 
6. Indemnification. Licensor agrees to indemnify and hold Licensee and its
officers, agents and employees harmless from and against any and all claims,
actions, liabilities, losses, damages, costs and expenses including reasonable
attorneys' fees, arising out of any claim that Licensor did not have the right
and power to enter into and perform this License Agreement and to license the
Names and the Intangibles to Licensee as provided in this License Agreement
without infringing the rights of any third party. Licensor shall have the right
to defend any such claim or action at Licensor's own expense with counsel of its
selection, in which event Licensee shall have the right at its expense to
participate in such defense with counsel of its own selection. Licensee shall
notify Licensor promptly of any adverse use or infringement of the use of the
Names by any third parties and assist Licensor in all reasonable ways in the
protection thereof. Subject to the first sentence of this Section 6, Licensor
shall not be liable to Licensee for any loss or liability suffered by Licensee
by reason of Licensee's use of the Names or the Intangibles or by reason of any
infringement thereof by any third parties unless caused by Licensor.
 
7. Waivers. No assent, express or implied, by either party hereto, to any breach
of any of the other party's covenants or agreements shall be deemed or taken to
be a waiver of any succeeding breach of the same covenant or agreement.
 
8. Notices. Each notice or other communication given hereunder shall be deemed
to have been duly given when hand delivered or five days after being deposited
in the U.S. mail, certified, postage prepaid, return receipt requested,
addressed as follows (or to such other address as may be given by either party
hereto to the other party:

2


--------------------------------------------------------------------------------




Licensor:
Star Publishing Company
4850 South Park Avenue
Tucson, Arizona 85726-6887
Attention: Publisher
 
With a copy to:
 
Lee Enterprises, Inc.
201 N. Harrison
Davenport, Iowa 52801
Attention: Chief Legal Officer
 
Licensee:
 
TNI Partners
4850 South Park Avenue 
Tucson, Arizona 85726-6887
Attention: Business Manager
 
With copies to:
 
Lee Enterprises, Inc.
201 N. Harrison
Davenport, Iowa 52801
Attention: Chief Legal Officer
 
Gannett Co., Inc.
7950 Jones Branch Drive
McLean, Virginia 22107
Attention: Chief Financial Officer
 
9. Law Governing. This License Agreement shall be governed by, construed, and
enforced in accordance with the internal laws of the State of Arizona, without
giving effect to conflicts of laws principles.
 
10. Counterparts. This License Agreement may be executed in counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one agreement, and any party hereto may execute this License
Agreement by signing one or more counterparts hereof.
 
[remainder of page intentionally left blank]
 

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this License Agreement as
of the 30th day of November, 2009.
 
 
STAR PUBLISHING COMPANY
 
 
By: /s/ Carl G. Schmidt
 
Title: Treasurer
 
 
 
 
 
 
TNI PARTNERS
 
 
By:
Citizen Publishing Company,
General Partner
 
 
By:
/s/ Daniel S. Ehrman, Jr.
 
 
Title:                                                           
 
 
 
 
By:
Star Publishing Company,
General Partner
 
 
By: /s/ Carl G. Schmidt
 
 
Title: Treasurer


 

 
 
 
 
 
 
 
[Signature Page to Star License Agreement]


4
